Citation Nr: 0216686	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from May 1974 to May 1982.  This matter comes before the 
Board on appeal from a February 2000 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran requested, then canceled, 
a hearing before a hearing officer at the RO.  The case was 
before the Board in April 2002, at which time the Board 
undertook additional evidentiary development on the claim 
pursuant to 38 C.F.R. § 19.9(a)(2).  (A separate decision of 
the Board at the time denied a compensable rating for 
functional bowel syndrome.)


FINDING OF FACT

A hiatal hernia was not manifested in service, and there is 
no competent (medical) evidence relating the veteran's hiatal 
hernia to service or to a service connected disability.


CONCLUSION OF LAW

Service connection for a hiatal hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has now been considered on the merits; well-
groundedness is not an issue.  The record includes service 
medical records, VA treatment records, and VA examination 
reports.  The veteran has been notified of the applicable 
laws and regulations.  Rating decisions, the statement of the 
case, and a supplemental statement of the case have informed 
him what he needs to establish entitlement to the benefit 
sought and what evidence VA has obtained.  In April 2001 
correspondence, the RO notified the veteran of the provisions 
of the VCAA, explained the elements of a claim of service 
connection,  and informed him of the relative duties and 
responsibilities of VA and the claimant in obtaining 
evidence.  Further, in August 2002, the Board notified the 
veteran that an examination was required and would be 
scheduled for him.  He was advised of the possible 
consequences of a failure to report for the examination.  
VA's notice and development duties have been satisfied.  The 
veteran is not prejudiced by the Board's review of this claim 
based on the current record.

Factual Background

Service medical records reveal ongoing complaints of, and 
treatment for, chronic abdominal pain.  The veteran first 
presented in November 1980, complaining of a burning 
epigastric pain after meals.  Hyperacidity was diagnosed.  In 
February 1981, he reported that antacids helped.  He 
underwent an upper GI series in June 1981, which showed a 
duodenal sweep that was wider than normal.  However, this was 
not a definite finding, and follow-up was recommended only if 
the clinical history or laboratory findings suggested 
pancreatic disease.  Laboratory tests were ordered to rule 
out pancreatic disease.  An August 1981 ultrasound showed no 
abnormalities, and a CT scan in October 1981 showed a normal 
upper abdomen.  In December 1981, a doctor noted that the 
only positive lab results showed slight changes in liver 
function.  The veteran was referred to a gastroenterologist, 
who reported in January 1982 that peptic ulcer disease and 
irritable bowel syndrome were possible diagnoses.  On 
hospitalization in April 1982, the veteran reported that he 
first began having heartburn and reflux four years prior, and 
epigastric abdominal pain one and a half years ago.  He had a 
dull pain in the midepigastrium, unaffected by meals but 
aggravated by coffee or beer.  There was tenderness of the 
abdomen.  He had no diarrhea, vomiting, change in stools, 
hematemesis, or hematochezia.  The examiner noted an upper GI 
series which was normal except for a wide duodenal sweep, and 
normal barium enema, abdominal ultrasound, abdominal CT scan, 
upper endoscopy, and colonoscopy.  The discharge diagnosis 
was abdominal pain, unknown etiology, presumed to be 
functional bowel syndrome.  A separation examination in March 
1982 noted epigastric tenderness and listed a diagnosis of 
abdominal pain, unknown etiology, presumed to be functional 
bowel syndrome.

On VA examination in April 1984, the examiner noted that the 
veteran's abdomen was "entirely normal."  The veteran 
reported that he used Metamucil and got heartburn for about 
an hour after each meal.  He only ate twice a day.  Coffee 
upset his stomach.  He did not benefit from using Tums.  
Recurrent mild gastritis was diagnosed.  The examiner noted 
that the veteran's smoking (1 pack per day) may have 
exacerbated the condition.  A hiatal hernia was not reported.

On VA examination for evaluation of functional bowel syndrome 
in April 1999, the veteran complained of epigastric pain.  He 
described a reflux of gastric contents into the esophagus.  

On April 1999 VA gastroenterological examination, the veteran 
complained of postprandial fullness and lots of heartburn 
with reflux symptoms.  He reported a diagnosis of a hiatal 
hernia.  He denied constipation or diarrhea, but had gained 
weight.  Physical examination revealed the abdomen was soft 
and nontender.  No masses or organomegaly was appreciated, 
bowel sounds were active.  The veteran had mild coronary 
artery disease with a myocardial infarction two years prior.  
A barium enema showed minimal diverticulitis.  An upper GI 
series revealed a small sliding hiatal hernia without 
evidence of reflux, and mild thickening of the duodenal folds 
without discrete ulceration, probably representative of some 
duodenitis.  Symptoms suggestive of gastroesophageal reflux 
disease (GERD) with hiatal hernia were diagnosed.

VA outpatient records from September 1998 to June 2001 reveal 
ongoing complaints of chronic abdominal pain.  In September 
2000, the veteran reported a recent diagnosis of a hiatal 
hernia with presumed GERD.  He rated his pain as a 7 out of 
10.  The abdomen was soft with diffuse tenderness.  Bowel 
sounds were normal.  Chronic abdominal pain was diagnosed.  
It was recommended that the veteran eat small frequent meals, 
and avoid caffeine and spicy foods.  In May 2001, the veteran 
rated his pain as 0 out of 10.

The veteran was scheduled for a VA examination, but failed to 
report for such in October 2002.  
Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
present disease or injury and an in-service disease or 
injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

When a veteran fails to report for an examination in 
connection with an original claim for compensation, the claim 
shall be decided on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

Here, a small sliding hiatal hernia has been diagnosed.  
There is also ample evidence of epigastric complaints in 
service.  However, to establish service connection for a 
hiatal hernia in addition to showing such disability exists, 
and that there were epigastric complaints in service, the 
veteran must also show that there is a relationship between 
the current disability and the inservice complaints (or a 
secondary relationship to a service connected disability).  
Hickson, supra.

There is no competent (medical) evidence of a nexus between 
the veteran's current hiatal hernia and his in-service 
complaints.  As a layperson, the veteran, is not competent to 
offer an opinion on a subject requiring specialized medical 
knowledge, such as identifying the etiology of a current 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
doctor has related the veteran's current hiatal hernia to his 
in-service symptoms.  The Board attempted to assist the 
veteran in obtaining a medical opinion on that point, but the 
veteran failed to report for the examination.  The duty to 
assist is not a one way street.  The veteran cannot idly 
stand by when his cooperation is needed to establish a point 
critical to his claim.  The record is devoid of competent 
medical evidence of a nexus between current hiatal hernia 
disability and service.  Extensive in-service testing in 1981 
did not show a hiatal hernia.  Because there is no competent 
evidence of a relationship between the current hiatal hernia 
and service, a critical element for establishing service 
connection is not met, and the claim must be denied.


ORDER

Service connection for a hiatal hernia is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

